Citation Nr: 9904181	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.

2.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (claimed as gastrointestinal 
problems) as due to an undiagnosed illness.

3.  Entitlement to service connection for obstructive sleep 
apnea (claimed as fatigue) as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied service 
connection for chronic fatigue, cough, chest pains, 
gastrointestinal disorder, and headaches all due to 
undiagnosed illness.  Service connection was also denied for 
a left ankle disability and psoriasis.  The veteran filed a 
timely notice of disagreement (NOD) as to these issues, and 
was issued a statement of the case (SOC) in January 1998.

In a written statement from the veteran received in February 
1996, he specifically withdrew his September 1995 claim for 
entitlement to a total rating based on individual 
unemployability.  See 38 C.F.R. § 20.204 (1998).  Consistent 
with the above, in subsequent statements, including the 
substantive appeal received in February 1998, no mention of 
the previously withdrawn claim was made.  For that reason, 
the total rating issue is not considered to be in appellate 
status and will not be considered by the Board.

In a September 1996 rating decision service connection was 
granted for psoriasis and psoriatic arthritis and assigned 10 
percent and 20 percent evaluations, respectively.  The RO 
denied service connection for internal hemorrhoids, an 
ingrown toenail of the left great toe and right ankle sprain.

In an October 1997 rating decision service connection was 
established for adjustment disorder with depression and 
anxiety and a 10 percent evaluation was assigned.  

In his January 1998 VA Form 9, the veteran did not refer to 
the issues of entitlement to service connection for left 
ankle strain and for cough and costochondritis (claimed as 
chest pain) as due to undiagnosed illness.  Accordingly, 
these issues are not before the Board for appellate review.


REMAND

In an October 1997 rating decision, service connection was 
denied for fevers of unknown origin as due to an undiagnosed 
illness.  The veteran disagreed with the denial in his 
January 1998 substantive appeal and in a May 1998 statement.  
He should be provided with a statement of the case on this 
issue.

The veteran appeared at a videoconference hearing before a 
member of the Board on May 13, 1998.  The tape of that 
hearing, however, cannot be found.  In response to a letter 
to him indicating that he is entitled to another hearing, he 
has indicated that he wants to attend a hearing before the 
Board at the RO.  Therefore, a Travel Board hearing should be 
scheduled pursuant to 38 C.F.R. § 20.700 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue to the veteran 
and his representative a statement of the 
case on the issue of entitlement to 
service connection for fevers of unknown 
origin as due to an undiagnosed illness.  

2.  The RO should take appropriate action 
to schedule a Travel Board hearing for 
the veteran.  He should be notified of 
the date and time of the hearing in 
accordance with 38 C.F.R. § 20. 704(b) 
(1998).

Thereafter, the claims folder should be returned to the Board 
for further appellate review, if in order.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to accord the appellant due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


